DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claim 15 is a “use” claim that does not purport to claim a process, machine, manufacture, or composition of matter.  Therefore, claim 15 fails to comply with 35 U.S.C. 101.
Claim 15 is also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  
Regarding claim 14, the specification, while being enabling for an object or kit of parts comprising an article and an OSAR, does not reasonably provide enablement for an object or kit of parts comprising (a) an article and a composition (C); (b) an object and a liquid composition (LC); (c) an object and a cured composition (CR-C); (d) an object and a cured composition (CR-LC); or any combination thereof.  Claim 14 fails to define or further limit the composition (C), liquid composition (LC), cured composition (CR-C), or cured composition (CR-LC).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification is enabled for an object or kit of parts comprising an article and an OSAR of claim 1 as well as both cured and uncured compositions comprising the OSAR of claim 1.  The broadest reasonable interpretation of these terms in view of the specification includes virtually any composition, liquid composition, or cured composition.  
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In this case the claims are so broad as to encompass virtually any composition, liquid composition, or cured composition.  The invention is chemical in nature.  MPEP 2164.03 acknowledges that the field of chemistry is generally considered unpredictable.  The prior art generally teaches objects and kits-of-parts comprising articles and compositions.  However, the scope of the claims covers virtually every embodiment of an object or kit-of-parts disclosed in the entirety of the prior art.  The direction provided by the specification and the working examples relate entirely to objects and kits-of-parts based on compositions which include an OSAR as described in claim 1.  Neither the specification nor the working examples provide guidance or direction reasonably commensurate with the full breadth of the claims.  Because the claim covers virtually every possible embodiment of an object or kit-of-parts, an undue quantity of experimentation would be needed to make or use the full scope of claim 14.
Claim 15 recites a use of one or any combination of (a) to (f).  (a) includes an OSAR as claimed in claim 1.  Components (b) through (e) are not defined by the claim and their meanings are not clear.  Component (f) recites an object or a kit-of-parts.  Claim 15 does not further limit the object or kit-of-parts in component (f).  Therefore, it is understood that the claim is open to a use of virtually any object or kit-of-parts in any of the claimed applications.  The analysis of the Wands factors presented in the preceding paragraph applies to claim 15 as well.  An undue quantity of experimentation would be required to practice the invention of claim 15 across the full scope of objects or kits-of-parts.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites both broad and narrow ranges for numerous limitations including acid value, oil length, number of hydroxyl groups in formulas A1 and A2, and number of substituents in formula PE1. 
Claim 7 includes broad and narrow ranges for acid value, polydispersity, oil length, POC polycondensates residue, PAC polycondensates residue, FAC polycondensates residue, number of hydroxyl groups in formulas A1 and A2, R2 value, and R3 value.  
Claims 1 and 7 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-6 and 8-15 depend from claim 1 and are therefore similarly indefinite.
Claims 1, 6, 7, and 10 include various statements of preference including the terms/phrases “preferably”, “more preferably”, “most preferably”, “especially”, “more especially”, and “most especially”.  These statements of preference render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 5, 8, 9, and 11-15 depend from claim 1 and are therefore similarly indefinite.
Claim further limits the MAC of claim 1 to C7-C11 aromatic monocarboxylic acids and C5-C9 saturated monocarboxylic acids.  C7-C11 aromatic monocarboxylic acids fall within the scope of the MAC recited in claim 1.  However, each of the monocarboxylic acids making up the group of MACs in claim 1 require a minimum of either 7 or 8 carbon atoms.  The C5-C9 saturated monocarboxylic acid of claim 2 falls outside the scope of claim 1.  Therefore, the full metes and bounds of claim 2 are unclear.
Claim 6 includes the term “e.g.” in line 3.  This abbreviation is understood to have the same meaning as the phrase “for example”.  This term renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites a composition (C), a liquid composition (LC), a cured composition (CR-C), and a cured composition (CR-LC).  These terms are not defined by claim 14, and a clear and definite meaning is not provided by the specification.  Therefore, the full metes and bounds of claim 14 cannot be determined.
Claim 15 recites a use of one or any combination of (a) to (f).  Components (b) through (f) are described as C, LC, CR-C, CR-LC, and an object or a kit-of-parts, respectively.  The C, LC, CR-C, and CR-LC are not defined by the claim and a clear and definite meaning is not provided by the specification. The object or kit of parts are not further limited in any way, and it is unclear if the claim is open to any and all objects or kits of parts.  
Pertinent Prior Art

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martin et al. (US 2004/0030031) teaches an aqueous coating composition comprising a crosslinkable water-dispersible hyperbranched polymer (Abstract).  Crosslinking may occur by autoxidation (p. 4, [0056]).  
The polymer has an acid value of 0-40 (p. 7, [0083]), weight average molecular weight (Mw) of 1,000-120,000 Da (p. 5, [0066]) and a polydispersity index (PDI; equivalent to the claimed D) that is preferably less than 60 (p. 5-6, [0070]).  This is indicative of a number-average molecular weight of greater than approximately 17 (Mw=1,000; PDI=60) up to 120,000 Da (for a monodisperse polymer). 
Martin’s polymer includes a core molecule such as a polyfunctional alcohol.  Suitable polyfunctional alcohols include pentaerythritol, dipentaerythritol, trimethylolpropane, and sorbitol (p. 6, [0077]).  These polyfunctional alcohols are equivalent to the claimed POC.
A chain extender may also be present.  Suitable chain extenders include carboxylic acid compounds such as 5-hydroxyisophthalic acid and trimellitic anhydride (p. 6, [0078]).  These chain extenders are equivalent to the claimed PAC.
The polymer may include chain-terminator molecules such as saturated fatty acids (p. 6, [0079]).  These chain terminators are comparable to the claimed MAC.
Unsaturated fatty acids may also be used as the chain terminator (p. 6, [0079]).  Unsaturated acid chain terminators are comparable to the claimed FAC.
The polymer also includes non-ionic water-dispersing groups such as polyalkylene oxide segments.  Preferred segments include polyethylene oxide (PEO) containing 8 or more ethylene oxide units and a Mw of 350-2,200, and are included in amounts of 0-50 wt% (p. 5, [0062]).  These segments are comparable to the claimed PALC.
Anionic water-dispersing groups including sulfonic acid salts (i.e. sulfonate salts)  may also be present (p. 5, [0063]).  These groups are comparable to the claimed IOC.
Martin’s examples illustrate modification of similar hyperbranched polymers with diallylamine (p. 15, [0211]) and sunflower oil (p. 17, [0219]-[0220]).  These modifications will result in polymers comprising either diallylic or conjugated ethylenic unsaturations, respectively.  
Martin differs from the invention of claim 1 in a number of ways.  Martin fails to teach a specific MAC falling within the claimed group; does not teach a FAC having the claimed ION; does not disclose a suitable structure for PEO segments comparable to the claimed PALC; does not teach including the various structural units indicated above in the claimed molar amounts; and fails to disclose the claimed S1, R1, R2, or R3.  
Jansen et al. (US 2013/0203903) is also pertinent to the invention of claims 8-15.  Jansen teaches the use of a transition metal complex as a drier for air drying auto-oxidative resin compositions comprising a polymer that includes fatty acid residues (Abstract).  The polymer may be an alkyd resin (p. 3-4, [0042]) that includes both saturated and unsaturated fatty acid residues (p. 4, [0043]), one or more polyhydric alcohols, and one or more polycarboxylic acids or corresponding anhydrides (p. 4, [0045]).  
Suitable polyols disclosed at page 4, [0047] are comparable to the claimed POC.  The polycarboxylic acids at page 4, [0048] are comparable to the claimed PAC.  The monocarboxylic acids at page 4, [0049] are comparable to the claimed MAC.  Suitable diols include ethylene glycol and diethylene glycol (p. 4, [0046]).  These are comparable to the claimed PALC of formula A1 where n=1 or 2 and R1 and R2 are H.  The saturated and unsaturated fatty acids are comparable to the claimed FAC.  
Jansen fails to teach the claimed IOC, does not teach including the various structural units indicated above in the claimed molar amounts; and fails to disclose the claimed S1, R1, R2, or R3.  
Martin and Jansen represent the closest prior art with respect to the invention of claims 1-15.  Neither Martin nor Jansen, considered alone or in combination, teach or suggest all features of the claimed invention.  Therefore, claims 1-15 are distinguished from the prior art.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762